 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERTO HERRERA,                                  No. 2:18-cv-03240 KJM GGH P
12                       Petitioner,
13            v.                                        ORDER
14    D. DAVEY,
15                       Respondent.
16

17           Petitioner filed his petition for a writ of habeas corpus on December 20, 2018. ECF No. 1.

18   On January 3, 2019, the court granted petitioner thirty days to file an in forma pauperis affidavit

19   or pay the required filing fee. ECF No. 3. The deadline has now passed and petitioner has not

20   responded to the order.

21           Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

22   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

23   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an in forma pauperis

24   affidavit or payment of the filing fee within this timeframe will serve as cause and will discharge

25   this order.

26   Dated: February 12, 2019
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
                                                       1
